DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Dr. Robert Bedgood on April 8, 2021.

The application has been amended as follows: 
1. (Currently Amended) A recombinant adeno-associated virus (rAAV) vector comprising a vector genome encapsidated by an AAV capsid, wherein said vector genome comprises an AAV inverted terminal repeat (ITR) and a nucleic acid sequence encoding human Factor IX (FIX) protein, wherein said nucleic acid sequence encoding human FIX protein is at least 90% identical to SEQ ID NO:10, has a reduced number of CpG di-nucleotides compared to wild- type nucleic acid sequence encoding human FIX protein and encodes the same human FIX protein encoded by SEQ ID NO: 10.

2. (Presently Canceled)

3. (Presently Canceled)

Withdrawn claims 24-27 are rejoined with allowed claims 1, 4-23, and 31-33, and are also allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636